Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 1 of 22 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                        CASE NO.:

FELIX A. GONZALEZ
and other similarly situated individuals,

        Plaintiff(s),
v.

COLWILL ENGINEERING ELECTRICAL, INC., a/k/a
COLWILL ENGINEERING DESIGN BUILD, INC.


      Defendant,
_______________________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff, FELIX A. GONZALEZ, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendant COLWILL

ENGINEERING ELECTRICAL, INC. a/k/a COLWILL ENGINEERING DESIGN BUILD,

INC., and alleges:

                                 JURISDICTION AND VENUES

     1. This is an action to recover money damages for unpaid overtime wages under the laws of

        the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

        U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

     2. The Plaintiff brings also an action for equitable and monetary relief to readdress the

        violations of Plaintiff’s rights pursuant to the Family Medical Leave Act (hereinafter

        “FMLA”), 29 U.S.C. Section 2612 (a)(1), and the anti-retaliatory provisions found in

        Section 2615 (a)(1) and (2), and (b) (1). Plaintiff also brings action and for the violation of

        the Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended;

                                            Page 1 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 2 of 22 PageID 2




                                            PARTIES

  3. Plaintiff FELIX A. GONZALEZ is a covered employee for purposes of the Act. The

     Plaintiff is a resident of Volusia County, Florida, within the jurisdiction of this Honorable

     Court. The Plaintiff is a covered employee for purposes of the FLSA, FMLA, and the

     Families First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended.

  4. Defendant COLWILL ENGINEERING ELECTRICAL, INC, a/k/a COLWILL

     ENGINEERING DESIGN BUILD, INC., (hereinafter COLWILL ENGINEERING

     ELECTRICAL, or Defendant) is a Florida corporation, having a place of business in

     Orange County, Florida, where the Plaintiff worked. The Defendant was engaged in

     interstate commerce.

  5. The Defendant was the employer of Plaintiff and others similarly situated within the

     meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], the Family

     Medical Leave Act (hereinafter “FMLA”), 29 U.S.C. Section 2612 (a)(1), as amended; and

     the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended;

  6. All the actions raised in this complaint took place in Orange County Florida, within the

     jurisdiction of this Court.

                                   GENERAL ALLEGATIONS

  7. FLSA allegations.- This cause of action is brought by Plaintiff FELIX A. GONZALEZ as

     a collective action to recover from the Defendant overtime compensation, liquidated

     damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

     Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

     Plaintiff and all other current and former employees similarly situated to Plaintiff (“the




                                         Page 2 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 3 of 22 PageID 3




     asserted class”) and who worked more than forty (40) hours during one or more weeks on

     or after August 2019, (the “material time”) without being properly compensated.

  8. Defendant COLWILL ENGINEERING ELECTRICAL is a construction company. The

     Defendant is a designer and builder of electrical systems for commercial projects. The

     Defendant’s headquarters is located at 4750 E Adamo Drive, Tampa, FL 33605. Defendant

     also has a place of business located at 7616 Southland Blvd., Belle Isle, Florida 33809,

     where Plaintiff worked.

  9. Defendant COLWILL ENGINEERING ELECTRICAL employed Plaintiff FELIX A.

     GONZALEZ approximately from March 15, 2019, to August 13, 2020, or 74 weeks.

     However, for FLSA purposes, Plaintiff's relevant period of employment is 66 weeks.

  10. The Plaintiff was hired as a non-exempted, full-time electrician mechanic. The Plaintiff

     was paid at a rate of $19.00 an hour. The Plaintiff’s overtime rate should be $28.50 an hour.

  11. During his time of employment with Defendant, Plaintiff had a regular schedule, Plaintiff

     reported for work at 6:50 AM, At 7:00 AM, Plaintiff was transported in a company van,

     transporting supplies and materials to the worksite. Plaintiff was paid since 7:00 AM; at

     the end of his shift, Plaintiff’s supervisor marked a timesheet for him at 3:30 PM as clock

     out time, and then the Plaintiff was transported back to the shop. Plaintiff spent a minimum

     average of 1 hour of travel time returning to the shop, where they had to leave the company

     vehicle, before being able to go home. The Defendant did not pay Plaintiff for this travel

     time. These 5 hours of unpaid travel time weekly, constituted 5 unpaid overtime hours.

  12. Moreover, Plaintiff was deducted for 30 minutes of lunch daily. However, the Plaintiff

     was not allowed to have bonafide lunch breaks at least 3 times per week, which represents

     1.5 unpaid overtime hours weekly.



                                         Page 3 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 4 of 22 PageID 4




  13. Thus, the Plaintiff always worked more than 40 hours in a week, but he was paid for an

     average of 40 regular hours. Plaintiff was not paid for overtime hours, as required by law.

  14. The Plaintiff estimates that he worked a minimum average of 46.5 hours every week. Thus,

     the Plaintiff estimates that he is owed a minimum of 6.5 overtime hours for every week of

     employment.

  15. The Plaintiff did not clock in and out, but the Defendant was able to keep track of the hours

     worked by the Plaintiff and other similarly situated individuals.

  16. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

     one-half his regular rate for every hour that he worked over forty (40), in violation of

     Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

  17. The Plaintiff was paid weekly with checks and paystubs showing only 40 or fewer hours

     paid weekly.

  18. Plaintiff does not have time and payment records, but he will offer an average good faith

     estimate of unpaid overtime hours based on his best recollections. After proper discovery,

     the Plaintiff will adjust his calculations accordingly.

  19. Plaintiff’s last day of work was on or about Friday, June 19, 2020, day in which he learned

     that he had a Coranavirus sick family member. Plaintiff informed about this health hazard

     to his superiors, and he was ordered to stay home and take the COVID-19 test.

  20. On Monday, June 22, 2020, Plaintiff developed the COVID-19, and he tested positive, The

     Plaintiff began his self-isolation period.

  21. The Plaintiff was fired on or about August 13, 2020, after he tested negative for the virus

     and he was able and expecting to return to work. Plaintiff was fired and he was required to

     return his uniform.



                                          Page 4 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 5 of 22 PageID 5




  22. Plaintiff FELIX A. GONZALEZ seeks to recover overtime wages for every hour above 40

     that he worked, liquidated damages, and any other relief as allowable by law.

  23. The additional persons who may become Plaintiffs in this action are employees and/or

     former employees of Defendant who are and who were subject to the unlawful payroll

     practices and procedures of Defendant and were not paid overtime wages at the rate of time

     and one half of their regular rate of pay for all overtime hours worked over forty.

  24. FMLA and FFCRA CLAIM.- The Plaintiff incorporates his allegations from paragraphs 1

     through 20 as if fully restated herein.

  25. Throughout his employment with Defendant, the Plaintiff performed his duties in an

     exemplary fashion. The Plaintiff had duties as an electrician mechanic of COLWILL

     ENGINEERING ELECTRICAL, in Orlando Miramar, Florida.

  26. On or about Friday, June 19, 2020, Plaintiff learned that a close family member was sick

     and tested positive for the COVID-19. Plaintiff was ordered by Defendant to stay home

     and get the COVID-19 test.

  27. On Monday, June 22, 2020, Plaintiff got sick, he was tested and resulted positive for the

     COVID-19.

  28. Plaintiff immediately informed his direct supervisor Carlos Rivera about the results of his

     test, and he began his quarantine period.

  29. Following medical advice, the Plaintiff repeated the test twice, and finally, on or about

     August 04, 2020, Plaintiff tested negative for the virus.

  30. At all times, the Plaintiff was expecting the clearance to return to work, and he constantly

     updated the Defendant about his medical condition.




                                         Page 5 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 6 of 22 PageID 6




  31. However, on or about August 13, 2020, Defendant fired Plaintiff, supervisor Carlos Rivera

     stated that the Defendant did not need him anymore, and requested Plaintiff to return his

     uniform.

  32. Defendant COLWILL ENGINEERING ELECTRICAL fired Plaintiff when he was cleared

     to return to work. Plaintiff was unlawfully and retaliatory terminated by his employer.

  33. Defendant COLWILL ENGINEERING ELECTRICAL                   violated Plaintiff’s protected

     rights under the Family Medical Leave Act 29 U.S.C. Section 2612 (a)(1) (FMLA), as

     amended, when it failed to inform Plaintiff that he was eligible to take leave under the

     FMLA because of his qualifying medical condition.

  34. Defendant COLWILL ENGINEERING ELECTRICAL                   violated Plaintiff’s protected

     rights under the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136,

     as amended when it fired Plaintiff due to the COVID-19 diagnosis, and therefore should

     be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

  35. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

     described in part above, Plaintiff has sustained damages for the loss of his employment, as

     well as the security and peace of mind it provided him. Plaintiff has incurred additional

     damages including lost wages, pain and suffering, mental anguish, and other damages

     connected with the loss of his job.

  36. Plaintiff seeks to recover damages pursuant to the Family Medical Leave Act (FMLA); and

     to Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended;

     and any other remedy, as allowable by law.

                               COUNT I:
             WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                       FAILURE TO PAY OVERTIME



                                           Page 6 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 7 of 22 PageID 7




  37. Plaintiff FELIX A. GONZALEZ re-adopts every factual allegation as stated in paragraphs

     1-22 concerning to FLSA, as if set out in full herein.

  38. This cause of action is brought by Plaintiff FELIX A. GONZALEZ as a collective action

     to recover from the Defendant overtime compensation, liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

     amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

     other current and former employees similarly situated to Plaintiff (“the asserted class”) and

     who worked more than forty (40) hours during one or more weeks on or after March 2019,

     (the “material time”) without being compensated “at a rate not less than one and a half

     times the regular rate at which he is employed.”

  39. The Defendant COLWILL ENGINEERING ELECTRICAL was and is engaged in

     interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

     203(s)(1)(A). The Defendant is a construction company commercial provider of design,

     building, and remodeling of electrical commercial projects, and is engaged in interstate

     commerce.     The Defendant had more than two employees recurrently engaged in

     commerce or the production of goods and services for commerce by regularly and

     recurrently ordering supplies produced out of state, by using the instrumentalities of

     interstate commerce to accept and solicit funds from non-Florida sources, by using

     electronic devices to authorize credit card transactions. Upon information and belief, the

     annual gross revenue of the Employer/Defendant was always more than $500,000 per

     annum. Because of the foregoing, Defendant’s business activities involve those to which

     the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise coverage.




                                         Page 7 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 8 of 22 PageID 8




  40. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

     commerce. Plaintiff and those similarly situated through their daily activities were

     regularly engaged in interstate commerce. The Plaintiff regularly handled and worked on

     goods and materials that were produced for commerce and were moved across State lines

     at any time during the business. Therefore, there is FLSA individual coverage.

  41. Defendant COLWILL ENGINEERING ELECTRICAL employed Plaintiff FELIX A.

     GONZALEZ approximately from March 15, 2019, to August 13, 2020, or 74 weeks.

     However, for FLSA purposes, Plaintiff's relevant period of employment is 66 weeks.

  42. The Plaintiff was hired as a non-exempted, full-time electrician mechanic. The Plaintiff

     was paid at a rate of $19.00 an hour. The Plaintiff’s overtime rate should be $28.50 an hour.

  43. During his time of employment with Defendant, Plaintiff had a regular schedule, Plaintiff

     reported for work at 6:50 AM. At 7:00 AM, Plaintiff was transferred in a company van,

     transporting supplies and materials to the worksite. Plaintiff was paid since 7:00 AM; at

     the end of his shift, Plaintiff’s supervisor marked a timesheet for him at 3:30 PM, as clocked

     out. Then Plaintiff was transported back to the shop. Plaintiff spent a minimum average of

     1 hour of travel time returning to the shop, where they had to leave the company vehicle,

     before being able to go home. The Defendant did not pay Plaintiff for this travel time.

     These 5 hours of unpaid travel time weekly, constituted 5 unpaid overtime hours.

  44. Moreover, Plaintiff was deducted for 30 minutes of lunch daily. However, the Plaintiff

     was not allowed to have bonafide lunch breaks at least 3 times per week, which represents

     1.5 unpaid overtime hours weekly.




                                         Page 8 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 9 of 22 PageID 9




  45. Thus, the Plaintiff always worked more than 40 hours in a week, but he was paid for 40

     regular hours, or less. However, Plaintiff was not paid for overtime hours, as required by

     law.

  46. The Plaintiff estimates that he worked a minimum average of 46.5 hours every week. Thus,

     the Plaintiff estimates that he is owed a minimum of 6.5 overtime hours.

  47. The Plaintiff did not clock in and out, but the Defendant was able to keep track of the hours

     worked by the Plaintiff and other similarly situated individuals.

  48. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

     one-half his regular rate for every hour that he worked over forty (40), in violation of

     Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

  49. The Plaintiff was paid weekly with checks and paystubs showing only 40 or fewer hours

     paid weekly.

  50. Plaintiff’s last day of work was on or about Friday, June 19, 2020, day in which he learned

     that a close relative was sick and positive for COVID-19. Plaintiff was ordered to stay

     home and get the COVID-19 test. Plaintiff developed and tested positive for the virus, and

     then he was fired.

  51. The records, if any, concerning the number of hours worked by the Plaintiff and those

     similarly situated, and the compensation paid to such employees should be in the

     possession and custody of the Defendant. However, upon information and belief,

     Defendant did not maintain time accurate records of hours worked by the Plaintiff and

     other employees.

  52. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.




                                          Page 9 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 10 of 22 PageID 10




   53. Upon information and belief, Defendants never posted any notice, as required by the Fair

      Labor Standards Act and Federal Law, to inform employees of their Federal rights to

      overtime and minimum wage payments. Defendants violated the Posting requirements of

      29 U.S.C. § 516.4.

   54. Plaintiff does not have time and payment records, but he will offer an average good faith

      estimate of unpaid overtime hours based on some paystubs in his possession. After proper

      discovery, the Plaintiff will adjust his calculations accordingly.

      * Please note that these amounts are based on a preliminary calculation and that these
      figures could be subject to modifications as discovery could dictate.

          a. Total amount of alleged unpaid O/T wages:

              Twelve Thousand Two Hundred Twenty-Six Dollars and 50/100 ($12,226.50)

          b. Calculation of such wages:

              Total time of employment: 74 weeks
              Relevant weeks of employment: 66 weeks
              Total hours worked: 46.5 hours weekly
              Total unpaid overtime hours: 6.5 overtime hours weekly
              Regular rate: $19.00 an hour x 1.5 = $28.50

              Overtime rate: $28.50 x 6.5 O/T hours=$185.25 weekly x 66 weeks=$12,226.50

          c. Nature of wages (e.g. overtime or straight time):

              This amount represents unpaid overtime wages.

   55. At all times, the Employer/Defendant failed to comply with Title 29 U.S.C. §207 (a) (1).

      In that, Plaintiff and those similarly-situated performed services and worked over the

      maximum hours provided by the Act but no provision was made by the Defendant to

      properly pay them at the rate of time and one half for all hours worked over forty hours

      (40) per workweek as provided in said Act.




                                         Page 10 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 11 of 22 PageID 11




   56. Defendant knew and/or showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act and remain

       owing Plaintiff and those similarly-situated these overtime wages since the commencement

       of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

       forth above, and Plaintiff and those similarly-situated are entitled to recover double

       damages.

   57. Defendant COLWILL ENGINEERING ELECTRICAL willfully and intentionally refused

       to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as required

       by the law of the United States, and remain owing Plaintiff these overtime wages since the

       commencement of Plaintiff’s employment with Defendant as set forth above.

   58. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff FELIX A. GONZALEZ and those similarly situated respectfully requests

that this Honorable Court:

       A. Enter judgment for Plaintiff FELIX A. GONZALEZ and other similarly situated

           individuals and against the Defendant COLWILL ENGINEERING ELECTRICAL;

       B. based on Defendant’s willful violations of the Fair Labor Standards Act, 29 U.S.C. §

           201 et seq.; and

       C. Award Plaintiff FELIX A. GONZALEZ actual damages in the amount shown to be due

           for unpaid overtime compensation for hours worked over forty weekly, with interest;

           and

       D. Award Plaintiff an equal amount in double damages/liquidated damages; and



                                          Page 11 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 12 of 22 PageID 12




       E. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       F. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                       JURY DEMAND

Plaintiff FELIX A. GONZALEZ demands trial by a jury of all issues triable as of right by a jury.

                                    COUNT II:
                 VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993;
                         INTERFERENCE WITH FMLA RIGHTS

   59. Plaintiff FELIX A. GONZALEZ re-adopts every factual allegation about the Family

       Medical Leave Act as stated in paragraphs 1-6 and 23-35 above, or the FMLA allegations,

       as if set out in full herein.

   60. This is an action against corporate Defendant COLWILL ENGINEERING ELECTRICAL

       for damages and injunctive relief for violation of the Family and Medical Leave Act of

       1993 (29 U.S.C. § 2601-2654).

   61. At all times relevant and material, the Defendant COLWILL ENGINEERING

       ELECTRICAL, is an Employer under the FMLA, as defined in 29 U.S.C. § 2611(4). The

       Defendant was always pertinent to this Complaint, engaged in interstate commerce, and

       employed 50 or more employees within a 75 miles radius of the facility where the Plaintiff

       worked.

   62. Plaintiff FELIX A. GONZALEZ is a qualified member of the protected class within the

       purview of 29 USC Section 2601, The Family & Medical Leave Act, (FMLA).

   63. The Defendant COLWILL ENGINEERING ELECTRICAL employed Plaintiff FELIX A.

       GONZALEZ from approximately March 15, 2019, August 13, 2020, or 74 weeks.




                                         Page 12 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 13 of 22 PageID 13




   64. Plaintiff was hired as a full-time electrician mechanic, and at the time of his termination,

      Plaintiff was paid an hourly rate of $19.00 an hour.

   65. Plaintiff had worked for COLWILL ENGINEERING ELECTRICAL for more than 1250

      hours in the 12 months preceding his need for medical leave.

   66. At all times material, Plaintiff was qualified to perform his job as an electrician mechanic

      employee within the legitimate expectations of his employer.

   67. However, on or around Friday, June 19, 2020, Plaintiff informed his direct supervisor,

      Carlos Rivera, that a closed relative was sick and positive for COVID-19. Plaintiff was

      ordered to stay home and get the COVID-19 test.

   68. On or about Monday, June 22, 2020, Plaintiff was already feeling sick, and he took the test.

      Plaintiff tested positive for the COVID-19 virus, a qualifying condition under the FMLA.

      Plaintiff initiated his quarantine period, and he took 2 weeks of unprotected leave to treat

      his qualifying medical condition.

   69. Defendant COLWILL ENGINEERING ELECTRICAL violated Plaintiff’s FMLA

      protections when it failed to inform Plaintiff that he was eligible to take protected leave

      under the FMLA. According to 29 CFR §825.300 (a)(1) and (b)(1), employers are required

      to inform employees when they meet the requirements to be eligible for FMLA. COLWILL

      ENGINEERING ELECTRICAL did not inform Plaintiff of his FMLA rights.

   70. Plaintiff was expecting to get back to work after his quarantine period and upon medical

      clearance.

   71. Instead, on or about August 13, 2020, the Plaintiff was wrongfully terminated and his rights

      under the provisions of the Family Medical Leave Act (FMLA) were violated.           On that

      day, supervisor Carlos Rivera fired Plaintiff and required him to return his uniform.



                                          Page 13 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 14 of 22 PageID 14




   72. Defendant COLWILL ENGINEERING ELECTRICAL is subjected to the provisions of

       the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant interfered

       with Plaintiff's rights.

   73. 29 U.S. CODE § 2615 states in pertinent part:

       a) Interference with rights
       (1) Exercise of rights
       It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or
       the attempt to exercise, any right provided under this subchapter.
       (2) Discrimination
       It shall be unlawful for any employer to discharge or in any other manner discriminate
       against any individual for opposing any practice made unlawful by this subchapter.

   74. Plaintiff   was entitled to FMLA leave. However, Defendant in complete disregard of

       Plaintiff’s protected rights under the Family Medical Leave Act fired Plaintiff, preventing

       him from obtaining the benefits of FMLA to treat his condition, to obey Federal, State, and

       local quarantine orders, and then continuing his job in his original position or any

       equivalent position.

   75. Defendant COLWILL ENGINEERING ELECTRICAL willfully and wantonly denied or

       otherwise interfered with Plaintiff substantive rights under FMLA, 29 U.S.C. Sect

       2615(a)(1), (a) (2), and 2615(b) (2) which states in pertinent part: (b) Interference with

       proceedings or inquiries........(2) It shall be unlawful for any person to discharge or in any

       other manner discriminate against any individual because such individual—has given, or

       is about to give, any information in connection with any inquiry or proceeding relating to

       any right provided under this subchapter”

   76. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

       described in part above, Plaintiff has sustained damages for the loss of his employment, as

       well as the security and peace of mind it provided him. Plaintiff has sustained mental,


                                          Page 14 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 15 of 22 PageID 15




       nervous, and emotional injury. Plaintiff has incurred additional damages including lost

       wages, pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and

       other damages attendant with the loss of his job.

   77. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff FELIX A. GONZALEZ respectfully requests that this Honorable Court

will grant judgment:

        A. Finding that COLWILL ENGINEERING ELECTRICAL’S actions towards Plaintiff

           to be violative of the Plaintiff’s rights under the FMLA;

        B. Awarding Plaintiff FELIX A. GONZALEZ payment of all back wages lost benefits,

           and other economic damages, including front pay, found by the Court to be due under

           FMLA;

        C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

           willful violation of the FMLA;

        D. Granting such other and further relief as is just and proper;

        E. Awarding Plaintiff costs, including a reasonable attorney’s fee.

                                        JURY DEMAND

Plaintiff FELIX A. GONZALEZ demands trial by a jury of all issues triable as of right by a jury.

                                   COUNT III:
                VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993
                  RETALIATION FOR EXERCISING FMLA RIGHTS




                                          Page 15 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 16 of 22 PageID 16




   78. Plaintiff FELIX A. GONZALEZ re-adopts every factual allegation about the Family

      Medical Leave Act as stated in paragraphs 1-6 and 23-35 above, or the FMLA allegations,

      as if set out in full herein.

   79. This is an action against corporate Defendant COLWILL ENGINEERING ELECTRICAL

      for damages and injunctive relief for violation of the Family and Medical Leave Act of

      1993 (29 U.S.C. § 2601-2654) (FMLA).

   80. At all times relevant and material, the Defendant COLWILL ENGINEERING

      ELECTRICAL, is an Employer under the FMLA, as defined in 29 U.S.C. § 2611(4).

      Defendant, was at all-time pertinent to this Complaint, engaged in interstate commerce,

      and employed 50 or more employees within a 75 miles radius of the facility where the

      Plaintiff worked.

   81. Plaintiff FELIX A. GONZALEZ is a qualified member of the protected class within the

      purview of 29 USC Section 2601, The Family & Medical Leave Act.

   82. The Defendant COLWILL ENGINEERING ELECTRICAL employed Plaintiff FELIX A.

      GONZALEZ from approximately March 15, 2019, August 13, 2020, or 74 weeks.

   83. Plaintiff was hired as a full-time electrician mechanic employee, and at the time of his

      termination, the Plaintiff was paid an hourly rate of $19.00 an hour.

   84. Plaintiff had worked for COLWILL ENGINEERING ELECTRICAL for more than 1250

      hours in the 12 months preceding his need for medical leave.

   85. At all times material, Plaintiff was qualified to perform his job as a janitor and cleaning

      employee within the legitimate expectations of his employer.




                                         Page 16 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 17 of 22 PageID 17




   86. However, on or around Friday, June 19, 2020, Plaintiff informed his direct supervisor,

      Carlos Rivera, that a closed relative was sick and positive for COVID-19. Plaintiff was

      ordered to stay home and get the COVID-19 test.

   87. On or about Monday, June 22, 2020, Plaintiff was already feeling sick, and he took the test.

      Plaintiff tested positive for the COVID-19 virus, a qualifying condition under the FMLA.

      Plaintiff initiated his quarantine period, and he took 2 weeks of unprotected leave to treat

      his qualifying medical condition.

   88. Plaintiff engaged in statutorily protected conduct by giving notice to his employer about

      his need for a protected FMLA leave.

   89. Plaintiff suffered a materially adverse action of a type that would dissuade a reasonable

      employee from engaging in statutorily protected activity. Specifically, Defendant

      terminated Plaintiff’s employment.

   90. There is a causal link between Plaintiff’s need for an FMLA leave and the adverse action.

   91. Plaintiff was wrongfully terminated from his employment in retaliation to his qualified

      position to exercise his rights under the Act thereby adversely affecting Plaintiff.

   92. Defendant COLWILL ENGINEERING ELECTRICAL is subjected to the provisions of

      the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601-2654) (FMLA). Defendant

      retaliated against Plaintiff, violating 29 U.S. CODE § 2615 and 29 C.F.R § 825.220 which

      states in pertinent part:

       § 825.220 Protection for employees who request leave or otherwise assert FMLA rights.

       (a) The FMLA prohibits interference with an employee's rights under the law, and with
       legal proceedings or inquiries relating to an employee's rights. More specifically, the law
       contains the following employee protections:

       (1) An employer is prohibited from interfering with, restraining, or denying the exercise
           of (or attempts to exercise) any rights provided by the Act.

                                          Page 17 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 18 of 22 PageID 18




        (2) An employer is prohibited from discharging or in any other way discriminating
            against any person (whether or not an employee) for opposing or complaining about
            any unlawful practice under the Act.

   93. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

       Plaintiff’s protected rights under the Family Medical Leave Act, acting in bad faith, fired

       Plaintiff, preventing him from obtaining the benefits of FMLA leave, and then continuing

       his job in his original position or any equivalent position.

   94. Defendant willfully and wantonly denied, or otherwise interfered and retaliated against

       Plaintiff for his entitlement to exercise substantive rights under the Family Medical Leave

       Act.

   95. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

       described in part above, Plaintiff has sustained damages for the loss of his employment, as

       well as the security and peace of mind it provided him. Plaintiff has incurred additional

       damages including lost wages, pain and suffering, mental anguish, and other damages

       connected with the loss of his job.

   96. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay reasonable attorneys’ fees.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff FELIX A. GONZALEZ respectfully requests that this Honorable Court

will grant judgment:

       A. Finding that COLWILL ENGINEERING ELECTRICAL’S actions toward Plaintiff to

              be violative of the Plaintiff’s rights under the FMLA.

       B. Awarding Plaintiff FELIX A. GONZALEZ payment of all back wages lost benefits,

              and other economic damages, including front pay, found by the Court to be due under


                                             Page 18 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 19 of 22 PageID 19




             FMLA;

          C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

             willful violation of the FMLA;

          D. Granting such other and further relief as is just and proper;

          E. Awarding Plaintiff costs, including a reasonable attorney’s fee.

                                          JURY DEMAND

Plaintiff FELIX A. GONZALEZ demands trial by a jury of all issues triable as of right by a jury.

                               COUNT IV:
       VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE ACT
                   (“FFCRA”) P.L. 116-136, AS AMENDED

   97. Plaintiff FELIX A. GONZALEZ re-adopts every factual allegation about the FFCRA, as

       stated in paragraphs 1-6 and 23-35 above, as if set out in full herein.

   98. At all times relevant and material, the Defendant COLWILL ENGINEERING

       ELECTRICAL, is an Employer under the FMLA, as defined in 29 U.S.C. § 2611(4).

   99. Plaintiff FELIX A. GONZALEZ is a qualified member of the protected class within the

       purview of 29 USC Section 2601, The Family & Medical Leave Act (FMLA).

   100.          The Defendant COLWILL ENGINEERING ELECTRICAL employed Plaintiff

       FELIX A. GONZALEZ from approximately March 15, 2019, August 13, 2020, or 74

       weeks.

   101.          Plaintiff was hired as a full-time electrician mechanic employee, and at the time of

       his termination, Plaintiff was paid an hourly rate of $19.00 an hour.

   102.          At all times material, Plaintiff was qualified to perform his job as an electrician

       mechanic employee within the legitimate expectations of his employer.




                                            Page 19 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 20 of 22 PageID 20




   103.      Defendant COLWILL ENGINEERING ELECTRICAL is a large business with

      less than five hundred (500) employees and is therefore subject to the FFCRA.

   104.      Plaintiff had worked for COLWILL ENGINEERING ELECTRICAL for more than

      30 days before his need for medical leave.

   105.      On or about May 01, 2020, Plaintiff tested positive for COVID-19. 1) Plaintiff was

      subjected to a Federal, State, or Local quarantine or isolation order related to COVID-19;

      2) Plaintiff had been advised by a health care provider to self-quarantine related to COVID-

      19; 3) Plaintiff was under observation because of his COVID-19 diagnosis.

   106.      Defendant COLWILL ENGINEERING ELECTRICAL violated the FFCRA by

      discharging Plaintiff from his position based upon his positive COVID-19 diagnosis and

      orders from medical authorities to self-isolate.

   107.      Under the FFCRA, employers are to provide their employees with paid sick leave

      up to two (2) weeks or eighty (80) hours at their regular rate of pay, which the Defendant

      did.

   108.      However, the Defendant COLWILL ENGINEERING ELECTRICAL terminated

      Plaintiff on or about August 13, 2020.

   109.      Defendant COLWILL ENGINEERING ELECTRICAL was fully aware of the

      health status of the Plaintiff by the regular updates he provided to his supervisor.

   110.      Before Plaintiff was cleared to return to work by physicians because of the concerns

      for his health regarding the positive COVID-19 diagnosis, he was unlawfully and

      retaliatorily terminated by his employer, COLWILL ENGINEERING ELECTRICAL.

   111.      Plaintiff’s need for time off work, due to the concerns related to COVID-19

      expressed by the physicians, was the motivating factor behind his termination.



                                         Page 20 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 21 of 22 PageID 21




   112.         Pursuant   to   the   FFCRA,        the   Defendant   COLWILL        ENGINEERING

      ELECTRICAL was prohibited from terminating Plaintiff for his physician-ordered time

      off work due to COVID-19, and therefore shall be punishable under FLSA, 29 U.S.C. §

      215 (a) (3).

   113.         29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge or

      in any other manner discriminate against any employee because such employee has filed

      any complaint or instituted or caused to be instituted any proceeding under or related to

      this chapter, or has testified or is about to testify in any such proceeding,......”

   114.         Defendant COLWILL ENGINEERING ELECTRICAL willfully and intentionally

      retaliated against Plaintiff by firing him.

   115.         The motivating factor which caused the Plaintiff’s termination as described above

      was the 2 weeks leave to treat his COVID-19 diagnosis. In other words, the Plaintiff would

      not have been discharged, but for his positive COVID-19 test and related self-isolation

      period.

   116.         The Defendant’s termination of the Plaintiff was in direct violation of 29 U.S.C.

      215 (a) (3) and, as a direct result, the Plaintiff has been damaged.

   117.         The Plaintiff has retained the law offices of the undersigned attorney to represent

      him in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff FELIX A. GONZALEZ respectfully requests that this Honorable Court:

      A. Issue a declaratory judgment that Defendant’ acts, policies, practices, and procedures

          complained of herein violated provisions of the Families First Coronavirus Response

          Act (“FFCRA”), 116 P.L. 116-136, as amended;



                                           Page 21 of 22
Case 8:20-cv-01986-JSM-TGW Document 1 Filed 08/25/20 Page 22 of 22 PageID 22




       B. Enter judgment against Defendant COLWILL ENGINEERING ELECTRICAL, and

          DAWN M. HURLBURT that Plaintiff FELIX A. GONZALEZ recovers compensatory,

          damages and an equal amount of liquidated damages as provided under the law and in

          29 U.S.C. § 216(b);

       C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

       D. Order the Defendant to make whole the Plaintiff by providing appropriate back pay and

          other benefits wrongly denied in an amount to be shown at trial and other affirmative

          relief;

       E. Plaintiff FELIX A. GONZALEZ further prays for such additional relief as the interests

          of justice may require.

                                       JURY DEMAND

Plaintiff FELIX A. GONZALEZ demands trial by a jury of all issues triable as of right by a jury.

Dated: August 25, 2020

                                                Respectfully submitted,

                                                By: _/s/ Zandro E. Palma____
                                                ZANDRO E. PALMA, P.A.
                                                Florida Bar No.: 0024031
                                                9100 S. Dadeland Blvd.
                                                Suite 1500
                                                Miami, FL 33156
                                                Telephone: (305) 446-1500
                                                Facsimile: (305) 446-1502
                                                zep@thepalmalawgroup.com
                                                Attorney for Plaintiff




                                         Page 22 of 22
